

112 S1188 IS: SFC Heath Robinson Burn Pit Transparency Act
U.S. Senate
2021-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1188IN THE SENATE OF THE UNITED STATESApril 15, 2021Mr. Brown (for himself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to notify Congress regularly of reported cases of burn pit exposure by veterans, and for other purposes.1.Short titleThis Act may be cited as the SFC Heath Robinson Burn Pit Transparency Act.2.Notifications and reports regarding reported cases of burn pit exposure(a)Quarterly notifications(1)In generalOn a quarterly basis, the Secretary of Veterans Affairs shall submit to the appropriate congressional committees a report on each reported case of burn pit exposure by a covered veteran reported during the previous quarter.(2)ElementsEach report submitted under paragraph (1) shall include, with respect to each reported case of burn pit exposure of a covered veteran included in the report, the following:(A)Notice of the case, including the medical facility at which the case was reported.(B)Notice of, as available—(i)the enrollment status of the covered veteran with respect to the patient enrollment system of the Department of Veterans Affairs under section 1705(a) of title 38, United States Code;(ii)a summary of all health care visits by the covered veteran at the medical facility at which the case was reported that are related to the case;(iii)the demographics of the covered veteran, including age, sex, and race;(iv)any non-Department of Veterans Affairs health care benefits that the covered veteran receives;(v)the Armed Force in which the covered veteran served and the rank of the covered veteran;(vi)the period in which the covered veteran served;(vii)each location of an open burn pit from which the covered veteran was exposed to toxic airborne chemicals and fumes during such service;(viii)the medical diagnoses of the covered veteran and the treatment provided to the veteran; and(ix)whether the covered veteran is registered in the Airborne Hazards and Open Burn Pit Registry.(3)Protection of informationThe Secretary shall ensure that the reports submitted under paragraph (1) do not include the identity of covered veterans or contain other personally identifiable data.(b)Annual report on cases(1)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Secretary of Veterans Affairs, in collaboration with the Secretary of Defense, shall submit to the appropriate congressional committees a report detailing the following:(A)The total number of covered veterans.(B)The total number of claims for disability compensation under chapter 11 of title 38, United States Code, approved and the total number denied by the Secretary of Veterans Affairs with respect to a covered veteran, and for each such denial, the rationale of the denial.(C)A comprehensive list of—(i)the conditions for which covered veterans seek treatment; and(ii)the locations of the open burn pits from which the covered veterans were exposed to toxic airborne chemicals and fumes.(D)Identification of any illnesses relating to exposure to open burn pits that formed the basis for the Secretary to award benefits, including entitlement to service connection or an increase in disability rating.(E)The total number of covered veterans who died after seeking care for an illness relating to exposure to an open burn pit. (F)Any updates or trends with respect to the information described in subparagraphs (A), (B), (C), (D), and (E) that the Secretary determines appropriate.(2)Matters included in first reportThe Secretary shall include in the first report under paragraph (1) information specified in subsection (a)(2) with respect to reported cases of burn pit exposure made during the period beginning January 1, 1990, and ending on the day before the date of the enactment of this Act.(c)Inclusion of information after death and provision of information regarding open burn pit registrySection 201(a) of the Dignified Burial and Other Veterans' Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note) is amended by adding at the end the following new paragraphs:(3)Reporting of information after deathThe Secretary of Veterans Affairs shall permit a survivor of a deceased veteran to report to the registry under paragraph (1) the exposure of the veteran to toxic airborne chemicals and fumes caused by an open burn pit, even if such veteran was not included in the registry before their death. (4)Information regarding registry(A)NoticeThe Secretary of Veterans Affairs shall ensure that a medical professional of the Department of Veterans Affairs informs a veteran of the registry under paragraph (1) if the veteran presents at a medical facility of the Department for treatment that the veteran describes as being related to, or ancillary to, the exposure of the veteran to toxic airborne chemicals and fumes caused by open burn pits.(B)DisplayIn making information public regarding the number of participants in the registry under paragraph (1), the Secretary shall display such numbers by both State and by congressional district..(d)Comptroller General reportNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate congressional committees a report containing an assessment of the effectiveness of any memorandum of understanding or memorandum of agreement entered into by the Secretary of Veterans Affairs with respect to—(1)the processing of reported cases of burn pit exposure; and(2)the coordination of care and provision of health care relating to such cases at medical facilities of the Department of Veterans Affairs and at non-Department facilities.(e)DefinitionsIn this section:(1)The term Airborne Hazards and Open Burn Pit Registry means the registry established by the Secretary of Veterans Affairs under section 201 of the Dignified Burial and Other Veterans' Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note). (2)The term appropriate congressional committees means—(A)the Committee on Veterans’ Affairs and the Committee on Armed Services of the Senate; and(B)The Committee on Veterans’ Affairs and the Committee on Armed Services of the House of Representatives.(3)The term covered veteran means a veteran who presents at a medical facility of the Department of Veterans Affairs (or in a non-Department facility pursuant to section 1703 or 1703A of title 38, United States Code) for treatment that the veteran describes as being related to, or ancillary to, the exposure of the veteran to toxic airborne chemicals and fumes caused by open burn pits at any time while serving in the Armed Forces.(4)The term open burn pit has the meaning given that term in section 201(c) of the Dignified Burial and Other Veterans' Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note).(5)The term reported case of burn pit exposure means each instance in which a veteran presents at a medical facility of the Department of Veterans Affairs (or in a non-Department facility pursuant to section 1703 or 1703A of title 38, United States Code) for treatment that the veteran describes as being related to, or ancillary to, the exposure of the veteran to toxic airborne chemicals and fumes caused by open burn pits at any time while serving in the Armed Forces.